Brannon, Judge:
William Roberts was found guilty by a jury of maliciously shooting Lewis Bevans, in the criminal court of Cabell county, and sentenced to the penitentiary for two years, and after refusal of a writ of error by the circuit court obtained such writ from this Court.
*499There is no brief on either side. . There is no place for a brief. A very considerable volume of oral evidence by a number of witnesses is in the case, and it is very conflicting. That Roberts shot Be vans three times is proven by eye witnesses and by his own evidence. The only question is self defence upon very conflicting' evidence. This is peculiarly a question for the jury and trial-court. This Court cannot set aside a verdict under such circumstances. A cloud of cases tell us this. State v. Newman, 49 W. Va. 724; State v. Morgan, 35 Id. 260; State v. Bowyer, 43 Id. 180. The case being “dependent upon conflicting oral evidence, thus making the credibility of witnesses an important factor,” the verdict approved by trial court, must stand, even if we could say there was excess in quantum of evidence in behalf of defendant. Fulton v. Crosby-Beckley Company, 57 W. Va. 91. Hill’s Case, 2 Grat. 594, says that it is an abuse of power for this Court to set aside a verdict merely because its members would not have so found. I think the verdict is sustained by the evidence.

Aifirmed.